Citation Nr: 1013501	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression to 
include anxiety.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2008, the Veteran testified during a personal 
hearing at the RO.  A transcript of that hearing is of 
record.

The Board notes that the Veteran also perfected an appeal as 
to the RO's April 2005 denial of his claim for service 
connection for posttraumatic stress disorder (PTSD).  
However, in a signed statement, dated on April 16, 2008, the 
Veteran withdrew that claim from appellate status and said 
that he wished to continue with his remaining issues.  The 
transcript of the Veteran's April 2008 RO hearing also 
reflects his request to withdraw that issue from appellate 
status (see hearing transcript at page 1).  Thus, the July 
2008 supplemental staement of the case (SSOC) addresses only 
the remaining three issues on appeal, and the matter of 
service connection for PTSD was not certified to the Board in 
November 2008.  But, in a March 2010 written statement, the 
Veteran's service representative appears to have erroneously 
included a claim for service connection for PTSD among the 
matters at issue.  Nevertheless, the Board is satisfied that 
the Veteran expressly withdrew his claim for entitlement to 
service connection for PTSD and that the issues as presently 
characterized on the title page most accurately represent the 
current status of his case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran seeks service connection for hypertension.  When 
examined for discharge on November 13, 1978, his blood 
pressure reading was 140/104.  Post service private medical 
records include diagnoses of hypertension.  During his April 
2008 hearing at the RO, the Veteran testified that, after 
discharge, physicians noted his high blood pressure and he 
had "to try to get it down" before he was hired at BF 
Goodrich (hearing transcript at page 9).  The Board believes 
that the Veteran should be afforded a VA examination to 
determine the etiology of any currently diagnosed 
hypertension.

In addition, the Veteran testified that he worked at BF 
Goodrich from 1986 to 1999 when he was approved for 
disability and took medical retirement (Id. at 9).  Thus, it 
appears there may be medical records from the Veteran's 
employer pertinent to his claims that should be obtained 
prior to consideration of his case.

Finally, the Veteran also indicated that he is treated for 
his psychiatric disorder at the VA medical facility in 
Tuscaloosa, Alabama (Id. at 5).  However, only medical 
records dated to August 2004 are in the claims file.  Here, 
the record suggests that additional VA medical evidence might 
be available that is not before the Board at this time.  
Thus, an effort should be made to obtain additional VA 
medical records. See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran in writing and 
request that he provide the address of 
the BF Goodrich facility from which he 
was medically retired in 1999.  Then, 
contact that corporation and request 
all medical records, including medical 
disability determinations, regarding 
the Veteran.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing. 

2.	Obtain all medical records regarding 
the Veteran's treatment at the VA 
medical facility in Tuscaloosa, 
Alabama, for the period from August 
2004 to the present, and from any 
additional VA or non-VA medical 
provider identified by the Veteran.  If 
any records are unavailable, the 
Veteran and his representative should 
be so advised in writing.

3.	Schedule the Veteran for a VA 
examination to determine the etiology 
of any hypertension found to be 
present.  A complete history of the 
claimed disorder should be obtained 
from the Veteran.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  
The claims folder must be made 
available to the examiner for review.

a.	The examiner is requested to 
diagnose any clinically evident 
hypertension.  The examiner should 
then address whether it is at 
least as likely as not, i.e., is 
there a 50/50 chance, that any 
current hypertension is related to 
the appellant's active duty 
service (including the blood 
pressure reading of 140/104 noted 
on the November 13, 1978 
separation examination report).  
The examiner is particularly 
requested to render an opinion as 
to whether this blood pressure 
reading represented the onset of 
any currently diagnosed 
hypertensive disorder.

b.	Any opinion offered MUST be 
accompanied by a fully explanatory 
written rationale and the 
examination report should indicate 
if the examiner reviewed the 
medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

4.	Thereafter, the AMC should review the 
record, including the medical opinion, 
to ensure that the Board's remand 
directives were accomplished.  If the 
questions posed for the examiner were 
not answer, the case should be returned 
to the examiner.

5.	 Then readjudicate the Veteran's claims 
of entitlement to service connection 
for depression with anxiety, asthma, 
and hypertension.  If any claim remains 
denied, send him and his representative 
a SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


